DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page(s) 7-8 pertaining to 35 U.S.C 103 rejection, filed 02/18/2021 for claim(s) 1 and 16 with respect the references used have been considered but are moot, because the arguments are mainly directed to newly added limitations “wherein each DC/DC converter has an independent connection to the DC bus”, in claims filed dated 02/18/2021which the examiner have not addressed in previous office action. However, upon further review examiner found new reference Yamashita et al. (US # 20200280183) teaches the newly added limitation as presented in the office action below.  
Applicant’s arguments, see page(s) 8, last paragraphs, filed on 02/18/2021, with respect to the claim 15 using the reference Aoyama have been considered but are moot because the arguments pertaining to Aoyama is no longer relevant as prior art as Aoyama are not relied upon for the rejection of the argued limitation.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found references in view of Morita (US # 20170373510).

Claim Objections
Claims 1-15 are objected because of the following informalities: 

•	Claim 1, lines 6-7, the recitation “…the bus current controller comprises the rectifier that is separate from the rectifier…” is unclear. Examiner suggest to clarify the recitation to differentiate if one rectifier is involved or two?
Claims 2-15, being dependent to claim 1 inherit the same problem and are also objected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1 - 3, 5 - 6 and 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Yamashita et al. (US # 20200280183), in view of the US Patent Application Publication by Rozman et al. (US # 20190031125), in view of the US Patent Application Publication by Iwashima et al. (US # 20180362181).

Regarding Claim 1, Yamashita teaches in Figure 1, an electrical power system for a vehicle [0012, lines 5-6], comprising: 
an generator (Wind Power Generator System 20) configured to generate alternating current (AC) (Wind Power Generator System 20 produces alternating current (AC) electricity); 
a rectifier (22) configured to rectify the AC from the generator [0048] to direct current (DC) on a DC bus (70, [0035]) to power a DC load [0046, lines 1-2]; 
a bus current controller (charge-&-discharge control unit 32d located inside the power converter 32) configured to adjust the DC provided on the DC bus by a main stabilizing device 30 and a sub-stabilizing devices 40, 50, and 60 (32d controls discharging of units 30,40,50 and 60 based on receiving the instructions from Monitoring and Instruction Device 80, [0045, lines 1-9, 0060, lines 1-4, 0081, lines 1-6].
(31, 41, 51 and 61), each comprising at least one energy storage device (31,41,51 and 61, [0038-0039]), and a DC/DC converter (32, 42, 52 and 62) configured to control charging of the at least one energy storage device from the DC bus [0042, lines 1-2] and discharging of the at least one energy storage device onto the DC bus [0036-0037], wherein each DC/DC converter has independent connection to the DC bus (the independent connection of the converters 32, 42, 52 and 62 is illustrated in Fig 1); and 
a shared system controller (Monitoring and Instruction Device 80) configured to control the bus current controller and the plurality of DC/DC converters (See the control lines from Monitoring and Instruction Device 80 to all the units, [0045, lines 9-12]).
Yamashita fails to teach: 
to power a plurality of DC loads of a vehicle; 
Rozman teaches in Figure 1, a rectifier (40) configured to power a plurality of DC loads (14) of a vehicle [0011-0012]; 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a powering plurality of DC loads in a vehicle within the apparatus of Yamashita as taught by Rozman, in order to meet the power requirements of various loads in the vehicle, thus optimizing the power supplying capacity of the system.
The combination of Yamashita and Rozman fail to teach: 

Iwashima teaches in Figures 1-2, a bus current controller (PWM converter 20 shown in Fig 2) configured to adjust a DC provided on a DC bus by a generator (42, [0071, lines 1-4]), the bus current controller comprising a rectifier (Power conversion unit 21, [0071, lines 5-9, 0072, lines 5-6]) that is separate from the rectifier and controls an output of the generator [0131, lines 1-6];
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a controller to control the output of generator within the apparatus of Yamashita and Rozman, as taught by Iwashima, in order to provide a direct current (DC) stabilization power supply system, which can well absorb a change in electric power and properly maintain a power supply quality (see Iwashima, [0010]).

Regarding Claim 2, Yamashita, Rozman and Iwashima teaches the system of claim 1.
Yamashita further teaches wherein the at least one energy storage device of a first of the ESMs comprises a first type of energy storage device, and the at least one energy storage device of second of the ESMs comprises a second type of energy storage device that is different from the first type of energy storage device (31,41,51 and 61 are of different types, [0038-0039]).

Regarding Claim 3, Yamashita, Rozman and Iwashima teaches the system of claim 1.
Yamashita further teaches wherein the at least one energy storage device of one of the ESMs comprises one or more batteries [0038].

Regarding Claim 5, Yamashita, Rozman and Iwashima teaches the system of claim 1.
Yamashita further teaches a voltage sensor (31a) configured to measure a voltage on the DC bus [0056, lines 7-9]; 
wherein the shared system controller is configured to control the bus current controller and the plurality of DC/DC converters based on DC bus voltage measurements from the voltage sensor [0045].

Regarding Claim 6, Yamashita, Rozman and Iwashima teaches the system of claim 1.
The combination of Yamashita and Iwashima fail to teach:
wherein the bus current controller comprises the rectifier, which is an active rectifier.
Rozman further teaches wherein a current controller comprises a rectifier, which is an active rectifier [0023, lines 4-6].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include an active rectifier within the apparatus of Yamashita, 

Regarding Claim 16, Yamashita teaches in Figure 1, a method of controlling an electrical power system [0012, lines 5-6], comprising: 
rectifying alternating current (AC) from an electrical generator (Wind Power Generator System 20) to direct current (DC) with a rectifier (Power Converter 22, [0048]); 
providing the DC from the rectifier to a DC bus (DC Bus 70, [0048]); 
selectively charging energy storage devices of respective energy storage modules (ESMs) from the DC bus [0060, 0069, lines 7-11]; 
selectively discharging the energy storage devices of the respective ESMs onto the DC bus [0060] to power one DC load [0046, lines 1-2], wherein each DC/DC converter has independent connection to the DC bus (the independent connection of the converters 32, 42, 52 and 62 is illustrated in Fig 1); and 
utilizing a shared system controller (Monitoring and Instruction Device 80) to perform said selectively charging, selectively discharging [0045, 0060, 0069, lines 7-11], 
Yamashita fails to teach:
to power one or more DC loads of a vehicle.
Rozman teaches in Figure 1, a rectifier (40) configured to power a plurality of DC loads (14) of a vehicle [0011-0012]; 

Yamashita further fail to teach:
performing said rectifying utilizing an active rectifier as the rectifier; 
Rozman further teaches wherein the bus current controller comprises a rectifier, which is an active rectifier [0023, lines 4-6].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include an active rectifier within the apparatus of Yamashita as taught by Rozman, in order to improving the efficiency of rectification by replacing diodes with actively controlled switches.
The combination of Yamashita and Rozman fail to teach:
controlling an output of the generator by utilizing a generator control unit that is separate from the rectifier.
Iwashima teaches in Figures 1-2, controlling an output of a generator (42, [0071, lines 1-4]) by utilizing a generator control unit (PWM converter 20 shown in Fig 2) that is separate from the rectifier (Power conversion unit 21, [0071, lines 5-9, 0072, lines 5-6, 0131, lines 1-6]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a controller to control the output of generator within the apparatus of Yamashita and Rozman, as taught by Iwashima, in order to provide a 

Regarding Claim 17, Yamashita, Rozman and Iwashima teaches the method of claim 16.
The combination of Yamashita and Iwashima fail to teach:
wherein the shared system controller performs said rectifying utilizing the active rectifier as the rectifier.
Rozman further teaches wherein a current controller comprises a rectifier, which is an active rectifier [0023, lines 4-6].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include an active rectifier within the apparatus of Yamashita and Iwashima as taught by Rozman, in order to improving the efficiency of rectification by replacing diodes with actively controlled switches.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Rozman and Iwashima as applied to claim 6 above, in further view of the US Patent Application Publication by Andris et al. (US # 20120173059).

Regarding Claim 4, Yamashita, Rozman and Iwashima teaches the system of claim 1.
Yamashita fails to teach wherein the at least one energy storage device of one of the ESMs comprises one or more ultracapacitors.
[0020, lines 5-6, 0023, lines 5-7].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include ultracapacitors within the apparatus of Yamashita, Rozman and Iwashima, as taught by Andris, in order to achieve large charge discharge rate suitable for accommodating pulse loads.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Rozman and Iwashima as applied to claim 6 above, in further view of the US Patent Application Publication by Miller et al. (US # 20160001662).

Regarding Claim 7, Yamashita, Rozman and Iwashima teaches the system of claim 6.
The combination of Yamashita, Rozman and Iwashima fail to teach wherein the active rectifier and DC/DC converters each utilize a same switching topology.
Miller teaches in Figure 4, a charge/discharge system comprising of active rectifier and DC/DC converters each utilize a same switching topology [0061, lines 13-16].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include controller using same switching topology within the apparatus of Yamashita, Rozman and Iwashima as taught by Miller, in order to improve the efficiency of power transfer by managing performance timing of the system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Rozman, Iwashima and Miller as applied to claim 7 above, in further view of the US Patent by Chen et al. (US # 9774263).

Regarding Claim 8, Yamashita, Rozman, Iwashima and Miller teaches the system of claim 6.
The combination of Yamashita, Rozman, Iwashima and Miller fail to teach:
the active rectifier and DC/DC converters each comprise a plurality of switching legs, each switching leg comprising a pair of switches and controlling connection of a respective input to the DC bus; wherein the respective inputs of the DC/DC converters each connect to the DC bus; and wherein the respective inputs of the active rectifier comprise respective phases of current from the generator.
Chen teaches in Figures 1 and 3, an active rectifier (102) and DC/DC converter (100) each comprise a plurality of switching legs (111, 113 and 112, 114), each switching leg comprising a pair of switches and controlling connection of a respective input to a DC bus lines (DC Bus 10304, Col 5, lines 10-24); 
wherein the respective inputs of the DC/DC converter each connect to the DC bus (Abstract, lines 12-17); and 
wherein the respective inputs of the active rectifier comprise respective phases of current from the generator (See Fig 2, Col 6, lines 9-29, Claim 8 and 16].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include active rectifier and DC-DC converter having a plurality of switching legs within the apparatus of Yamashita, Rozman, Iwashima and .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Rozman, Iwashima, Miller and Chen as applied to claim 8 above, in further view of the US Patent Application Publication by Chung et al. (US # 20110114625).

Regarding Claim 9, Yamashita, Rozman, Iwashima, Miller and Chen teaches the apparatus of claim 8.
The combination of Yamashita, Rozman, Iwashima, Miller and Chen fail to teach:
a mounting rack defining a plurality of stacked receiving areas; wherein the DC/DC converters, shared system controller, and bus current controller are provided on a plurality of circuit boards, each circuit board mounted in one of the stacked receiving areas.
Chung teaches a mounting rack defining a plurality of stacked receiving areas (Fig 1, Cabinet has plurality of Shelves 21); 
wherein the DC/DC converters, shared system controller, and bus current controller are provided on a plurality of circuit boards, each circuit board mounted in one of the stacked receiving areas (Fig 5, [0039]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include cabinet having a plurality of shelves within the apparatus of Yamashita, Rozman, Iwashima, Miller and Chen as taught by Chung, in .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Rozman and Iwashima as applied to claim 1 above, in further view of the US Patent Application Publication by Rozman et al. (US # 20180056793, herein after called Rozman_2).

Regarding Claim 10, Yamashita, Rozman and Iwashima teaches the apparatus of claim 1.
Yamashita further teaches the bus current controller comprises the generator control unit [0045, lines 9-12].
The combination of Yamashita, Rozman and Iwashima fail to teach:
the rectifier is a passive rectifier; 
Rozman_2 teaches in Figure 4, power generating system (400) comprising a passive rectifier (404a) configured to rectify alternating current (AC) from a generator (434) to DC on the DC bus [0049, 0050, lines 1-2]; 
wherein the bus current controller comprises a generator control unit (436) configured to control an output of the generator that is provided to the passive rectifier [0049].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include passive rectifier converting AC to DC from generator within the apparatus of Yamashita, Rozman and Iwashima as taught by Rozman_2, in .

Claims 11 - 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Rozman and Iwashima as applied to claim 1 and 16 above, in further view of the US Patent Application Publication by Wilhide et al. (US # 20180041028).

Regarding Claim 11, Yamashita, Rozman and Iwashima teaches the apparatus of claim 1.
The combination of Yamashita, Rozman and Iwashima fail to teach a power filter connected to the DC bus between the plurality of ESMs and the plurality of DC loads of the vehicle, the power filter configured to provide electromagnetic interference (EMI) filtering for the DC current on the DC bus.
Wilhide teaches a hybrid storage module (Fig 1) comprising a power filter (Fig 1, 110, [0006, lines 1-3]) connected to the DC bus between the plurality of ESMs and a plurality of loads of a vehicle [Fig 1, 0008, 0018].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include power filter in DC bus within the apparatus of Yamashita, Rozman and Iwashima, as taught by Wilhide, in order to filter external transients and spikes on the power line during charging/discharging the ESMs, thus minimizing the power losses.

Regarding Claim 12, Yamashita, Rozman and Iwashima teaches the apparatus of claim 1.
Yamashita further teaches wherein the shared system controller is configured to discharge at least one of the ESMs onto the DC bus [0045, 0060, 0069, lines 7-11].
The combination of Yamashita, Rozman and Iwashima fail to teach discharge at least one of the ESMs onto the DC bus based on activation of a pulse load connected to the DC bus.
Wilhide teaches a hybrid storage module (Fig 1) comprising discharge at least one of the ESMs onto the DC bus based on activation of a pulse load (Fig 1, 22) connected to the DC bus [0034, lines 1-2].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include discharging to pulse load within the apparatus of Yamashita, Rozman and Iwashima as taught by Wilhide, in order to filter temporary spike on the power line during automatically switching of pulse load during a specific period of time, thus minimizing the power losses.

Regarding Claim 18, Yamashita, Rozman and Iwashima teaches the method of claim 16.
The combination of Yamashita, Rozman and Iwashima fail to teach:
wherein said selectively discharging comprises: detecting activation of a pulse load connected to the DC bus; and discharging at least one of the ESMs onto the DC bus based on the detected activation.
Wilhide teaches:
(Fig 1, High-Energy Pulse load 22, [0018, lines 1-13]); and 
discharging at least one of the ESMs onto the DC bus based on the detected activation [0019, lines 10-14].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include discharging to pulse load within the apparatus of Yamashita, Rozman and Iwashima as taught by Wilhide, in order to filter temporary spike on the power line during automatically switching of pulse load during a specific period of time, thus minimizing the power losses.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Rozman and Iwashima as applied to claim 1 and 16 above, in further view of the US Patent Application Publication by Ishikawa et al. (US # 20120212174, herein after called as Ishikawa_2).

Regarding Claim 13, Yamashita, Rozman and Iwashima teaches the apparatus of claim 1.
The combination of Yamashita, Rozman and Iwashima fail to teach:
wherein the shared system controller is configured to charge at least one of the ESMs from the DC bus based on a current on the DC bus exceeding a target current level determined by the shared system controller.
[0088].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include control charging based on current detection within the apparatus of Yamashita, Rozman and Iwashima, as taught by Ishikawa, in order to protect the battery from getting overcharged which cause increasing in temperature which shortens the battery service life, thus increasing the longevity of battery.

Regarding Claim 19, Yamashita, Rozman and Iwashima teaches the method of claim 16.
The combination of Yamashita, Rozman and Iwashima fail to teach:
determining that a current on the DC bus exceeds a target current level; wherein said selectively charging energy storage devices of respective ESMs from the DC bus is performed based on the determining.
Ishikawa_2 teaches determining that a current on the DC bus exceeds a target current level; wherein said selectively charging energy storage devices of respective ESMs from the DC bus is performed based on the determining [0088].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include control charging based on current detection within the apparatus of Yamashita, Rozman and Iwashima, as taught by Ishikawa_2, in order to protect the battery from getting overcharged which cause increasing in temperature which shortens the battery service life, thus increasing the longevity of battery.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Rozman and Iwashima as applied to claim 1 above, in further view of the US Patent Application Publication by Ballatine et al. (US # 20120326668).

Regarding Claim 14, Yamashita, Rozman and Iwashima teaches the apparatus of claim 1.
Yamashita further teaches the shared system controller (Fig 1, 80) but explicitly fails to teach wherein the shared system controller comprises a field-programmable gate array (FPGA), a digital signal processor (DSP), or a combination thereof.
Ballatine teaches a shared system controller comprises a field-programmable gate array (FPGA), a digital signal processor (DSP), or a combination thereof [0163].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a DSP or FGA within the apparatus of Yamashita, Rozman and Iwashima, as taught by Ballatine, in order to improve the efficiency of system by using DSP/FPGA that can be configured by software instructions (applications) to perform a variety of functions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Rozman and Iwashima as applied to claim 1 above, in further view of the US Patent Application Publication by Morita (US # 20170373510).

Regarding Claim 15, Yamashita, Rozman and Iwashima teaches the apparatus of claim 1.

the DC bus comprises a positive rail configured to provide a positive DC voltage, a negative rail configured to provide a negative DC voltage (see fig 4 and 5, power storage device 31 and 41 output DC from positive terminal on the DC bus 70 and other side is a negative terminal), 
The combination of Yamashita, Rozman and Iwashima fail to teach:
a ground rail,
one of the ESMs that includes an energy storage device of a first type is connected to the positive rail and the ground rail, but not the negative rail; and 
another of the ESMs that includes an energy storage device of the first type is connected to the negative rail and the ground rail, but not the positive rail.
Morita teaches in Figure 1, a ground rail (see batteries are connected to ground);
a ground rail (a neutral wire 12),
one of the ESMs (10a) that includes an energy storage device of a first type is connected to the positive rail and the ground rail, but not the negative rail (See connection of battery unit 10a in Fig 1, [0032-0033]); and 
another of the ESMs (10b) that includes an energy storage device of a first type is connected to the negative rail and the ground rail, but not the positive rail (See connection of battery unit 10b in Fig 1, [0034]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include connecting ESM in particular configuration within the apparatus of Yamashita, Rozman and Iwashima, as taught by Morita, in order to .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, Rozman and Iwashima as applied to claim 16 above, and in further view of the US Patent Application Publication by Ciaccio et al. (US # 20170253127).

Regarding Claim 20, Yamashita, Rozman and Iwashima teaches the method of claim 16.
Yamashita further teaches selectively charging and discharging energy storage devices of respective ESMs from the DC bus comprises operating respective DC/DC converters [0045, 0060, 0069, lines 7-11],
The combination of Yamashita, Rozman and Iwashima fail to teach operating respective DC/DC converters of the ESMs in a buck mode and boost mode.
Ciaccio teaches a system for charging and discharging a ESMs (Fig 1, 108 and 110) using buck (164) and boost mode (162, [0084]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include operating converters in buck and boost modes within the apparatus of Yamashita, Rozman and Iwashima, as taught by Ciaccio, in order to meet the power requirements of various loads by step up or step down the voltage to provide sufficient voltage to the loads.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Dharmadhikari et al. (US # 20170214251) teaches in Figure 1, an energy storage system (102, [0036, lines 1-2]) comprising at least one energy storage device comprises a second type of energy storage device (106) that is different from a first type of energy storage device (106 is different than 108, see [0038]).
The US Patent Application Publication by Filippone (US # 20200189625) teaches in Figure 1, Power buses 21 and 22 are configured to distribute the electrical power from charging regulator 3 to various electrical loads 5, an engine starting circuit 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859